                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                                     CASE#S:21-CV-23'{ -FL
                                                        ?)68'

  JAMES C. JOHNSON,                                 )
                                                    )
                                PLAINTIFF, )
  v.
                                           )              ORDER
                                                    )
  JEAN G. NAPEAU,                                   )
                            DEFENDANT.              )
                                                    )


TIDS MATTER is befor~ the Court on Plaintiff's Motion to Manually File Notice of

Appearance.


For the reasons stated in the Plaintiff's motion,


IT IS HEREBY OPRDERED that Defendant's Motion to Manually File Notice of Appearance

is GRANTED.


IT IS SO ORDERED.

Signed this the 27th day of July, 2021.




                                    __________________________________
                                    LOUISE W. FLANAGAN
                                    United States District Judge




         Case 5:21-cv-00234-FL Document 8 Filed 07/27/21 Page 1 of 1
